DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    LONNETRIS LENARD DURHAM,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-1508

                           [October 27, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 502018CF009821A.

   Lonnetris Lenard Durham, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.